                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


India Oshea MOORE, et al.                                                           PLAINTIFFS

v.                                                     CIVIL ACTION NO. 3:18-CV-470-CRS

LOUISVILLE METRO POLICE
OFFICERS CREDIT UNION, and
Josephine CROWE                                                                   DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       This case is before the Court on the National Credit Union Administration’s (“NCUA”)

motion to dismiss. DN 4. Plaintiffs India Moore, Enrico Clarkson, and Antonio Brown filed this

lawsuit on July 18, 2018, claiming that Defendant Josephine Crowe mismanaged and

misappropriated client funds, giving rise to numerous state and federal law claims against her

and her employer, Defendant Louisville Metro Police Officers Credit Union (“LMPOCU”). DN

1 at 1–2. However, at that time, LMPOCU no longer existed. LMPOCU was placed into

conservatorship on December 17, 2017 and involuntary liquidation due to insolvency on June 29,

2018. DN 4-1. During that process, NCUA was appointed as conservator and liquidating agent.

Id. Therefore, NCUA, rather than LMPOCU, is the proper defendant.

       On September 10, 2018, NCUA filed a motion to dismiss, claiming that Plaintiffs had not

exhausted the required administrative remedies and, regardless, had failed to state a claim on

which relief can be granted. DN 4. Plaintiffs requested additional time to respond to the

argument regarding administrative remedies. DN 7. The Court granted that motion. DN 11.

However, rather than file a response to the motion, Plaintiffs filed a motion to amend their

complaint. DNs 12, 13. The only proposed changes involve replacing “LMPOCU” with

“LMPOCU/NCUAB.” In no way does the amended complaint address the issue of exhaustion.


                                                 1
        Pursuant to the Federal Credit Union Act, NCUA is given authority to determine claims

against the liquidated credit union. 12 U.S.C. § 1781(b)(3). NCUA has procedures in place to

hear those claims. 12 U.S.C. § 1787(b)(5). Once those procedures are followed, the district court

where the credit union has its principal place of business may exercise review. 12 U.S.C. §

1787(b)(6)(A). However, if those procedures are not followed, no court may exercise review. 12

U.S.C. § 1787(b)(13)(D).

        Further, NCUA is an independent agency created under the executive branch. 12 U.S.C. §

1752a(a). As a result, it is a “Federal agency” falling within the Federal Tort Claims Act. 28

U.S.C. § 2671. The FTCA also requires exhaustion of administrative remedies before tort claims

may be brought against federal agencies. 28 U.S.C. § 2675(a). Compliance with the FTCA is

mandatory and jurisdictional. Harris v. City of Cleveland, 7 F. App’x 452, 458 (6th Cir. 2001).

        Here, it does not appear that Plaintiffs exhausted administrative remedies. They seem not

to contest that point. Therefore, this Court lacks jurisdiction and NCUA’s motion to dismiss (DN

4) is GRANTED.1 The proposed amended complaint does nothing to change this analysis and

would be futile. Therefore, Plaintiffs’ motion to amend (DNs 11, 12) is DENIED.


                             December 13, 2018




                                                             Char
                                                                lesR.Si
                                                                      mpsonI
                                                                           II,Seni
                                                                                 orJudge
                                                                Unit
                                                                   edStat
                                                                        esDi
                                                                           str
                                                                             ictCour
                                                                                   t




1
  Due to its holding on the administrative remedies issue, the Court need not address the 12(b)(6) motion. However,
the Court sees no reason its holding would differ from Campos v. Louisville Metro Police Officers Credit Union,
3:18-CV-196-CRS, 2018 WL 4760501 (W.D. Ky. Oct. 2, 2018).

                                                         2
